Exhibit No. 99.01 414 Nicollet Mall Minneapolis, MN 55401 April 28, 2011 XCEL ENERGY FIRST QUARTER 2 · Ongoing 2011 first quarter earnings per share were $0.42 compared with $0.42 in 2010. · GAAP (generally accepted accounting principles) 2011 first quarter earnings per share were $0.42 compared with $0.36 per share in 2010. · Xcel Energy reaffirms 2011 ongoing earnings guidance of $1.65 to $1.75 per share. MINNEAPOLIS — Xcel Energy Inc. (NYSE: XEL) today reported first quarter 2011 GAAP earnings of $204 million, or $0.42 per share compared with 2010 GAAP earnings of $167 million, or $0.36 per share. Ongoing earnings, which exclude adjustments for certain items, were $0.42 per share for the first quarter of 2011 compared with $0.42 per share in 2010.While moderate sales growth, cooler than normal temperatures and interim rates in Minnesota and North Dakota served to improve electric margins, these positive factors were offset by lower Colorado seasonal rates implemented in 2010.Additionally, expected increases in operating and maintenance expenses, property taxes and depreciation expense, in part from new generation plant investment, all mitigated the positive impact of higher electric and gas margins. “Despite extended periods of adverse weather, we maintained excellent system reliability and delivered a solid quarter to begin the year,” said Richard C. Kelly, chairman and chief executive officer.“We continue to execute on our strategy with first quarter results on track and positioning us to deliver 2011 ongoing earnings in the range of $1.65 to $1.75 per share.” Earnings Adjusted for Certain Non-recurring Items (Ongoing Earnings) The following table provides a reconciliation of ongoing earnings per share to GAAP earnings per share: Three Months Ended March 31, Diluted Earnings (Loss) Per Share Ongoing(a) diluted earnings per share $ $ COLI settlement, PSRI and Medicare Part D (a) - ) GAAPdiluted earnings per share $ $ (a)See Note 7. 1 At 9 a.m. CDT today, Xcel Energy will host a conference call to review financial results.To participate in the call, please dial in 5 to 10 minutes prior to the start and follow the operator’s instructions. US Dial-In: (877) 941-2927 International Dial-In: (480) 629-9724 Conference ID: The conference call also will be simultaneously broadcast and archived on Xcel Energy’s website at www.xcelenergy.com.To access the presentation, click on Investor Information.If you are unable to participate in the live event, the call will be available for replay from 1:00p.m. CDT on April 28 through 11:59p.m. CDT on April 29. Replay Numbers US Dial-In: (800) 406-7325 International Dial-In: (303) 590-3030 Access Code: 4431007# Except for the historical statements contained in this release, the matters discussed herein, including our 2011 full year earnings per share guidance and assumptions, are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including inflation rates, monetary fluctuations and their impact on capital expenditures and the ability of Xcel Energy and its subsidiaries to obtain financing on favorable terms; business conditions in the energy industry, including the risk of a slow down in the U.S. economy or delay in growth recovery; trade, fiscal, taxation and environmental policies in areas where Xcel Energy has a financial interest; customer business conditions; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by Xcel Energy and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or imposed environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions by regulatory bodies impacting our nuclear operations, including those affecting costs, operations or the approval of requests pending before the NRC; financial or regulatory accounting policies imposed by regulatory bodies; availability of cost of capital; employee work force factors; and the other risk factors listed from time to time by Xcel Energy in reports filed with the Securities and Exchange Commission (SEC), including Risk Factors in Item 1A and Exhibit99.01 of Xcel Energy’s Annual Report on Form10-K for the year ended Dec.31, 2010. For more information, contact: Paul Johnson, Managing Director, Investor Relations and Assistant Treasurer (612) 215-4535 Jack Nielsen, Director, Investor Relations (612) 215-4559 Cindy Hoffman, Senior Investor Relations Analyst (612) 215-4536 For news media inquiries only, please call Xcel Energy media relations (612) 215-5300 Xcel Energy Internet address: www.xcelenergy.com This information is not given in connection with any sale, offer for sale or offer to buy any security. 2 XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (amounts in thousands, except per share data) Three Months Ended March 31, Operating revenues Electric $ $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Other operating and maintenance expenses Conservation and demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Equity earnings of unconsolidated subsidiaries Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $5,260 and $5,011, respectively Allowance for funds used during construction — debt ) ) Total interest charges and financing costs Income from continuing operations before income taxes Income taxes Income from continuing operations Income (loss) from discontinued operations, net of tax ) Net income Dividend requirements on preferred stock Earnings available to common shareholders $ $ Weighted average common shares outstanding: Basic Diluted Earnings per average common share: Basic $ $ Diluted Cash dividends declared per common share $ $ 3 XCEL ENERGY INC. AND SUBSIDIARIES Notes to Investor Relations Earnings Release (Unaudited) Due to the seasonality of Xcel Energy’s operating results, quarterly financial results are not an appropriate base from which to project annual results. The only common equity securities that are publicly traded are common shares of Xcel Energy. The earnings and earnings per share (EPS) of each subsidiary discussed below do not represent a direct legal interest in the assets and liabilities allocated to such subsidiary but rather represent a direct interest in our assets and liabilities as a whole. EPS by subsidiary is a financial measure not recognized under accounting principles generally accepted in the United States of America (GAAP) that is calculated by dividing the net income or loss attributable to controlling interest of each subsidiary by the weighted average fully diluted Xcel Energy common shares outstanding for the period. We use this non-GAAP financial measure to evaluate earnings results and to provide details of earnings results. We believe that this measurement is useful to investors to evaluate the actual and projected financial performance and contribution of our subsidiaries. This non-GAAP financial measure should not be considered as an alternative to our consolidated fully diluted EPS determined in accordance with GAAP as an indicator of operating performance. Note 1.Earnings Per Share Summary The following table summarizes the diluted earnings per share for Xcel Energy: Three Months Ended March 31, Diluted Earnings (Loss) Per Share Public Service Company of Colorado (PSCo) $ $ NSP-Minnesota NSP-Wisconsin Southwestern Public Service Company (SPS) Equity earnings of unconsolidated subsidiaries Regulated utility — continuing operations (b) Holding company and other costs ) ) Ongoing(a) diluted earnings per share COLI settlement, PSRI and Medicare Part D (a) - ) GAAPdiluted earnings per share $ $ (a)See Note 7. (b)See Note 2. PSCo — PSCo earnings decreased by $0.03 per share for the first quarter of 2011.The decrease is due to seasonal rates, which were implemented in June 2010 and higher operating and maintenance (O&M) expenses, property taxes and depreciation expense.Seasonal rates are designed to be revenue neutral on an annual basis.Therefore, the quarterly pattern of revenue collection is different than in the past, as seasonal rates are higher in the summer months and lower throughout the latter part of the year. NSP-Minnesota — NSP-Minnesota earnings increased by $0.04 per share for the first quarter of 2011.The increase is primarily due to interim rate increases in Minnesota and North Dakota effective in the current period as well as moderate sales growth and weather, partially offset by higher O&M expenses, property taxes and depreciation expense. NSP-Wisconsin — NSP-Wisconsin earnings were flat for the first quarter of 2011.Higher new electric rates, which were effective in January 2011, were offset by higher O&M expenses as well as higher depreciation expense. SPS — SPS earnings were flat for the first quarter of 2011.Higher electric margin was offset by higher O&M expenses. 4 The following table summarizes significant components contributing to the changes in the 2011 diluted earnings per share compared with the same period in 2010, which is discussed in more detail later in the release. Diluted Earnings (Loss) Per Share Three Months Ended March 31, 2010 GAAP diluted earnings per share $ COLI settlement, PSRI and Medicare Part D (a) 2010 ongoing(a) diluted earnings per share Components of change — 2011 vs. 2010 Higher electric margins Higher natural gas margins Higher operating and maintenance expenses ) Higher depreciation and amortization ) Higher conservation and DSM expenses (generally offset in revenues) ) Higher taxes (other than income taxes) ) Dilution from DSPP, benefit plans and the 2010 common equity issuance ) Other, net ) 2011 GAAP and ongoing(a) diluted earnings per share $ (a)See Note 7. Note 2.Regulated Utility Results — Continuing Operations Estimated Impact of Temperature Changes on Regulated Earnings — Unseasonably hot summers or cold winters increase electric and natural gas sales while, conversely, mild weather reduces electric and natural gas sales.The estimated impact of weather on earnings is based on the number of customers, temperature variances and the amount of natural gas or electricity the average customer historically uses per degree of temperature.Accordingly, deviations in weather from normal levels can affect Xcel Energy’s financial performance. Degree-day or Temperature-Humidity Index (THI) data is used to estimate amounts of energy required to maintain comfortable indoor temperature levels based on each day’s average temperature and humidity.Heating degree-days (HDD) is the measure of the variation in the weather based on the extent to which the average daily temperature falls below 65° Fahrenheit, and cooling degree-days (CDD) is the measure of the variation in the weather based on the extent to which the average daily temperature rises above 65° Fahrenheit.Each degree of temperature above 65° Fahrenheit is counted as one cooling degree-day, and each degree of temperature below 65° Fahrenheit is counted as one heating degree-day.In Xcel Energy’s more humid service territories, a THI is used in place of CDD, which adds a humidity factor to CDD.HDD, CDD and THI are most likely to impact the usage of Xcel Energy’s residential and commercial customers.Industrial customers are less weather sensitive. Normal weather conditions are defined as either the 20-year or 30-year average of actual historical weather conditions.The historical period of time used in the calculation of normal weather differs by jurisdiction based on the time period used by the regulator in establishing estimated volumes in the rate setting process.There was no impact on sales in the first quarter due to THI or CDD.The percentage increase in normal and actual HDD is provided in the following table: Three Months Ended March 31, 2011 vs. Normal 2010 vs. Normal 2011 vs. 2010 HDD % % % 5 Weather — The following table summarizes the estimated impact on earnings per share of temperature variations compared with sales under normal weather conditions: Three Months Ended March 31, 2011 vs. Normal 2010 vs. Normal 2011 vs. 2010 Retail electric $ $ $ Firm natural gas Total $ $ $ Sales Growth (Decline)— The following table summarizes Xcel Energy’s sales growth (decline) for actual and weather-normalized sales in 2011: Three Months Ended March 31, Actual Weather Normalized Actual Lubbock (a) Weather Normalized Lubbock (a) Electric residential 0.1 % ) % 0.9 % 0.1 % Electric commercial and industrial Total retail electric sales Firm natural gas sales ) ) (a)Adjusted for the October 2010 sale of SPS electric distribution assets to the city of Lubbock, Texas. Electric— Electric revenues and fuel and purchased power expenses are largely impacted by the fluctuation in the price of natural gas, coal and uranium used in the generation of electricity, but as a result of the design of fuel recovery mechanisms to recover current expenses, these price fluctuations have little impact on electric margin.The following tables detail the electric revenues and margin: Three Months Ended March 31, (Millions of Dollars) Electric revenues $ $ Electric fuel and purchased power ) ) Electric margin $ $ The following table summarizes the components of the changes in electric margin: (Millions of Dollars) Three Months Ended March 31, 2011 vs. 2010 Retail rate increases, including seasonal rates (Minnesota interim, Wisconsin,Texas, North Dakota interim and Colorado) $
